NUMBER 13-14-00055-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

SAMUEL PRATER,                                                       APPELLANT,

                                          v.

GEICO D/B/A GEICO GENERAL INS. CO./
GEICO INDEMNITY CO./GEICO CASUALTY CO.,           APPELLEE.
____________________________________________________________

             On Appeal from the 197th District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez, and Longoria
                    Memorandum Opinion Per Curiam

      Appellant, Samuel Prater, attempted to perfect an appeal from a judgment entered

by the 197th District Court of Cameron County, Texas, in cause number 2012-DCL-4190-

C. We dismiss the appeal for want of jurisdiction.
       The summary judgment subject to appeal in this cause was signed on August 14,

2013. On September 11, 2013, appellant filed a motion for new trial. Appellant filed his

notice of appeal on January 23, 2014. On February 13, 2014, the Clerk of this Court

notified appellant that it appeared that the appeal was not timely perfected. Appellant

was advised that the appeal would be dismissed if the defect was not corrected within ten

days from the date of receipt of the Court’s directive. Appellant has not filed a response

to the Court’s notice. On April 3, 2014, appellee filed a motion to dismiss this appeal for

want of jurisdiction on grounds that the appeal was not timely perfected.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

or motion to reinstate has been filed, notice of appeal shall be filed within ninety days

after the judgment is signed.       Id. R. 26.1(a).    A motion for extension of time is

necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond

the time allowed by rule 26.1, but within the fifteen-day grace period provided by Rule

26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,

617–18 619 (Tex. 1997) (construing the predecessor to Rule 26). However, appellant

must provide a reasonable explanation for the late filing: it is not enough to simply file a

notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d 462, 462 (Tex. App.—Amarillo

2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.—Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellant’s notice of appeal

was due on November 12, 2013, but was not filed until January 23, 2014. The Court,


                                              2
having examined and fully considered the documents on file and appellee’s motion to

dismiss, is of the opinion that the appeal should be dismissed for want of jurisdiction.

Accordingly, we GRANT appellee’s motion to dismiss the appeal for want of jurisdiction

and we DISMISS the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                            PER CURIAM

Delivered and filed the
17th day of April, 2014.




                                           3